Name: Commission Regulation (EC) No 2705/94 of 7 November 1994 derogating from Regulation (EEC) No 1112/93 as regards the period of validity of STM licences
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  animal product;  international trade
 Date Published: nan

 No L 287/24 Official Journal of the European Communities 8 . 11 . 94 COMMISSION REGULATION (EC) No 2705/94 of 7 November 1994 derogating from Regulation (EEC) No 1112/93 as regards the period of validity of STM licences Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 and 251 thereof, Whereas Commission Regulation (EEC) No 11 12/93 ('), as last amended by Regulation (EC) No 2506/94 (2), lays down the detailed rules for the application of the supple ­ mentary trade mechanism to trade in the beef and veal sector and, in particular in Article 6, the period of validity of STM licences ; Whereas, in view of the refusal by certain shipping companies to transport live animals from the United Kingdom and Ireland to Spain and Portugal, the duration of validity of the licences issued for such transport should be extended to 31 December 1994 ; Whereas, in order to avoid any legal vacuum, this Regula ­ tion should enter into force on 3 November 1994 : HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 6 of Regulation (EEC) No 1112/93, the period of validity of STM licences is hereby extended to 31 December 1994 in the case of sea transport. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 3 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 113, 7. 5. 1993, p. 10 . 0 OJ No L 267, 18. 10. 1994, p. 1 .